DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 06/27/2022.
Applicant’s cancelation of claims 1-21 and 23 is acknowledged and require no further examining.  Claims 22 and 24-25 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Shelton (2012/0205421).
Regarding claim 22, Shelton disclose a stapling system (2700, 2900, 2708) configured to staple patient tissue, said stapling system comprising:
an end effector (2712) comprising:
a first jaw (2722);
a second jaw (2724) rotatable relative to said first jaw (2722) to clamp the patient tissue between said first jaw (2722) and said second jaw (2724); and
a staple cartridge (2734) comprising staples removably stored therein;
a shaft (2708), 
wherein said end effector (2712) extends from said shaft (2708), and 
wherein said shaft (2708) defines a longitudinal axis; and
a clamping drive (2900) comprising:
an electric motor (page 20 paragraph 224);
a clamping actuator (2750) operable to perform a closure stroke; and
a control system (1001) configured to detect a clamping pressure of the patient tissue between the first jaw (2722) and the second jaw (2724).
(Figure 44, 45, 46, 49 and Page 18 paragraph 214, Page 19 paragraph 221, Page 20 paragraph 223)
Shelton discloses the control system (1001) adjusts the amount of clamping pressure applied to the tissue within the end effector (2712) based on the detected clamping pressure. (Page 20 paragraph 223)  Since the clamping pressure is generated by actuating the clamping actuator (2750) and the clamping actuator is actuating by controlling the electric motor (page 20 paragraph 224), this implies that the control system adjusts the amount of clamping pressure by adjusting the control of the motor (page 20 paragraph 224).  
Shelton also disclose the control system (1001) determines when the anvil is in the closed position and then discontinues the application of the clamping actuator. (Page 15 paragraph 203)  The motor is understood to either moving in a first direction, toward the closed position, and a second direction, toward the open position.  Since the control system responds to the first and second jaw moving to the closed position, this implies that the control system also controls the motor based on the directional motion of the clamping actuator.
Therefore, Shelton does disclose the control system is configured to adaptively control said electric motor control to control said closure stroke based on the clamping pressure and the directional motion of said clamping actuator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton (2012/0205421) in view of reference Zemlok et al. (2009/0090763).
Regarding claim 24, Shelton disclose a stapling system (2700, 2900, 2708) configured to staple patient tissue, said stapling system comprising:
an end effector (2712) comprising:
a first jaw (2722);
a second jaw (2724) rotatable relative to said first jaw (2722) to clamp the patient tissue between said first jaw (2722) and said second jaw (2724); and
a staple cartridge (2734) comprising staples removably stored therein;
a sensing system (2950) configured to detect a clamping pressure of the patient tissue between said first jaw (2722) and said second jaw (2724);
a shaft (2708), 
wherein said end effector (2712) extends from said shaft (2708), and 
wherein said shaft (2708) defines a longitudinal axis; and
a drive system (2900) comprising:
a motor-driven element (2940);
a driving actuator (2780) operable to perform a driving stroke; and
a control system (1001) configured to adjust the amount of clamping pressure applied to the tissue within the end effector based on the detected clamping pressure.
(Figure 44, 45, 46, 49 and Page 18 paragraph 214, Page 20 paragraph 222, 223)
Shelton discloses the control system (1001) adjusts the amount of clamping pressure applied to the tissue within the end effector (2712) based on the detected clamping pressure. (Page 20 paragraph 223)  Since the clamping pressure is generated by actuating the clamping actuator (2750) and the clamping actuator is actuating by controlling the electric motor (page 20 paragraph 224), this implies that the control system adjusts the amount of clamping pressure by adjusting the control of the motor (page 20 paragraph 224).
However, Shelton does not disclose the control system is configured to adaptively control said motor-driven element to control said drive stroke based on the motion of said driving actuator.
Zemlok et al. disclose a stapling system (10) comprising:
an end effector (160) comprising a first jaw (164) and a second jaw (162) rotatable relative to the first jaw (164);
a shaft (140);
a drive system comprising
a motor-driven element (200); and
a driving actuator (220) operable to perform a drive stroke; and
a control system (500),
wherein the control system (500) is configured to receive feedback information from various sensors,
wherein the various sensors comprise pressure transducers, and
wherein the control system is configured to control the motor-driven element (200) to control the drive stroke based on the data from said sensors.
(Figure 4, 17 and Page 3 paragraph 48, 49, 54, Page 8 paragraph 102, 103)
Zemlok et al. also disclose the control system adjust the motor-driven element based on the directional motion of the motor-driven element. (Page 4 paragraph 56)  Therefore, Zemlok et al. is interpreted to disclose the control system is configured to adaptively control said motor-driven element to control said drive stroke based on a data from said sensing system and the directional motion of said driving element.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the control system of Shelton by incorporating the step of controlling the motor-driven element based on the data from the sensing system and directional motion of said driving element as taught by Zemlok et al., since page 9 paragraph 103 of Zemlok et al. states such a modification would allow the stapling system to adjust the control of the motor-driven element relative to the operating status of said stapling system.
Regarding claim 25, Shelton modified by Zemlok et al. disclose the stapling system is configured for used with a robotically-controlled system (1000). (Shelton – Figure 14 and Page 18 paragraph 214)

Response to Arguments
The Amendment filed on 06/27/2022 have been entered.  Applicant’s cancelation of claims 1-21 and 23 is acknowledged and require no further examining.  Claims 22 and 24-25 are pending in the application.

In response to the arguments of the objections toward the Drawings, in view of the amendments to the Drawings, Examiner withdraws the Drawing objections.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the Specification, Examiner withdraws the 112(a) rejection.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Shelton (2012/0205421), Examiner finds the arguments not persuasive.
Applicant states:
Claims 22 and 23 stand rejected under 35 U.S.C. §102 as being anticipated by U.S. Patent Application Publication No. 2012/0205421 to Shelton, IV et al (‘Shelton ‘421”).  The discussion provided above with respect to Claim 24 applies with the same or similar force to Independent Claim 22.

It should be pointed out that claim 23 was not rejected under 35 U.S.C. 102(a)(1) in the previous Final Office Action because claim 23 was already canceled by the Applicant.
In the Arguments, in response to the rejections toward claim 24, Applicant argues reference Zemlok et al. (2009/0090763) does not disclose the control system is configured to adaptively control the drive stroke based on the sensed clamping pressure between the jaws of the stapling instrument.  Claim 22 is not relied upon Zemlok et al. for the 102 rejections.  Shelton is relied upon for the 102 rejections.  It is unclear how the arguments toward the 103 rejections of claim 24 relates to the 102 rejections of claim 22.
Shelton disclose a stapling system comprising: an effector including a first jaw, second jaw, and staple cartridge; a shaft; and a clamping drive including an electric motor, a clamping actuator, and a control system, wherein the control system “includes a pressures sensor 2950 that is configured to provide feedback to the robotic controller 1001 concerning the amount of clamping pressure experienced by the anvil”.  Shelton also disclose the “arrangement permits the robotic controller 1001 to adjust the amount of clamping pressure being applied to the tissue within the surgical end effector 2712 by adjusting the amount of closing pressure applied to the anvil”.  Since the clamping pressure is generated by actuating the clamping actuator and the clamping actuator is actuating by controlling the electric motor, this implies that the control system adjusts the amount of clamping pressure by adjusting the control of the motor.
Shelton also disclose the control system determines when the anvil is in the closed position and then discontinues the application of the clamping actuator.  The motor is understood to either moving in a first direction, toward the closed position, and a second direction, toward the open position.  Since the control system responds to the first and second jaw moving to the closed position, this implies that the control system also controls the motor based on the directional motion of the clamping actuator.
Therefore, Shelton disclose the all the claimed features disclosed in claim 22.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Shelton (2012/0205421) modified by reference Zemlok et al. (2009/0090763), Examiner finds the arguments not persuasive.
Applicant states:
The Examiner relies on Paragraph [0057] of Zemlok ‘763 as disclosing a stapling instrument including a control system configured to adaptively control the drive stroke based on the sensed clamping pressure between the jaws of the stapling instrument.  Specifically, the Examiner relied on switches 114a and 114b as being pressure sensors that detect the tissue pressure between the jaws.

It should be noted that the citation of paragraph 57 is a typographical error and was intended to refer to paragraph 56 of reference Zemlok et al..  In paragraph 56, Zemlok et al. disclose the control interface allows “for gradual increase in the rate of speed of the drive components form a slower and more precise mode to a faster operation” and then “automatically retracts to its initial position”.  This implies the control system adjusts the motor-driven element based on the directional motion of the motor-driven element.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Zemlok et al. is not relied upon for the teaching of a control system configured to adaptively control the drive stroke based on the sensed clamping pressure between the jaws of the stapling instrument.  Neither sensor 114a nor senor 114b of Zemlok et al. is referenced in the rejection of claim 24.  Zemlok et al. is relied upon for the teaching of a control system configured to adjust the motor-driven element based on the directional motion of the motor-driven element.
Shelton is relied upon for the teaching of a stapling system comprising a sensing system configured to detect a clamping pressure of the patient tissue between said first jaw and said second jaw, wherein a control system adjusts the amount of clamping pressure applied to the tissue within the end effector based on the detected clamping pressure.
When modifying the Shelton in view of Zemlok et al., the control system is interpreted to be configured to adaptively control said motor-driven element to control said drive stroke based on data from said sensing system and the directional motion of said actuator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 25, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731